DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The specification is objected to for the following reason: In paragraphs 0030-0032 of the specification, applicant refers to “surface map component 220” (of fig 2). However, “120” of figure 1 is directed to “surface map component” (while “220” of fig 2 is directed to “defining a digital round segment”). For purposes of examination, with respect to paragraphs 0030-0032, “surface map component 220” is presumed to mean “surface map component 120”. Correction is required. 
Claim Rejections - 35 USC § 112
Claims 1, 3, 6, 8, 9, 12, 13, 15, 18 (and their respective dependent claims, if any) are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 12, and 18 applicant is claiming “a blending zone” which renders the claim vague and indefinite. It is not clear if applicant is claiming “the bifocal segment as the round segment and including at least a first portion of a first optical power and a second portion of a second and differing optical power, and further including a blending zone between the first and second portions, the blending zone providing a gradual change in optical power from the first optical power of the first optical portion to the second optical power of the second optical portion” (the assumed meaning for purposes of examination) or, on the other hand, it is not clear if applicant is claiming that the round segment somehow “blends” with the multifocal area on the front surface of the lens i.e. as a “blending zone”, or if some completely different meaning is intended. If applicant means that the lens has at least two optical powers with a blending power in between then this would be a progressive area. However, applicant is not claiming the segment as a progressive segment but instead is claiming the segment as a bifocal segment. For the aforementioned reasons, the intended meaning of “blending zone” is vague and indefinite. 
With respect to claims 1, 3, 6, 9, the claimed “enhanced add power” and “add power” is vague and indefinite. Specifically, “add power” is a term of art that is generally applied to a progressive portion of a progressive surface i.e. the power addition in going from the distance correction portion of the progressive surface to the reading correction portion of the progressive surface. It is therefore not clear if applicant is claiming “the multifocal area as a progressive lens area having a prescribed add power between a distance correction portion and a near correction portion” or if applicant is using the term “add power” to merely mean “power” i.e. any power providing portion of the multifocal area. The lack of clarity renders the claim vague and indefinite. For purposes of examination, since applicant has not claimed the multifocal area as a progressive power area, the assumed meaning of “enhanced add power” of claims 1 and 6 is “an optical power”. With respect to claim 3, the assumed meaning is “…of claim 1, wherein an optical power of the bifocal segment…in combination with an optical power of the multifocal area to provide a combined optical power for the lens that is associated…”. With respect to claim 9, the assumed meaning is “…wherein an optical power of the bifocal segment combines with an optical power of the multifocal area to provide a combined optical power for the lens that is associated…”.  
	With respect to claim 3, applicant has not claimed that the bifocal segment is the round segment (having the enhanced add power). The independent claim (claim 1) is claiming a bifocal segment and a round segment which can be either one and the same or independent of each other. If having the round segment as being the bifocal segment is intended as a limitation, then this needs to be more positively and distinctly claimed. Furthermore, claim 3 is apparently claiming that the enhancing add power is enhancing the power of the multifocal area, however, applicant has not claimed that the multifocal area and the round segment overlap. If having the enhanced add power as overlapping the multifocal area is intended as a limitation, then this needs to be more positively and distinctly claimed. For purposes of examination, the assumed meaning of claim 3 is “The lens of claim 1, wherein the round segment is the bifocal segment and wherein the round segment overlaps, in a direction extending between the front and back surfaces of the lens, the multifocal area of the front surface wherein an optical power of the bifocal segment…in combination with an optical power of the multifocal area to provide a combined optical power for the lens that is associated…”.”. 
	With respect to claim 8, the claimed “digital surfacing tools employed to the multifocal area to the front surface of a lens blank” is vague and indefinite. This language implies that first a multifocal area is created, then digital surfacing tools are being applied to it. It is not clear if this is the intended meaning or if the intended meaning is that the digital surface tools are being used to create the multifocal area. Furthermore, if the multifocal area is pre-existing, then the lens having such an area would not be a lens blank as claimed. The intended meaning is not clear rendering the claim vague and indefinite. For purposes of examination, the assumed meaning is “wherein digital surface tools are employed to create the multifocal area to the front surface of a lens blank to create the semi-finished lens blank”. 
With respect to claim 9, applicant has not claimed that the multifocal area and the bifocal segment overlap. If having the bifocal segment as overlapping the multifocal area is intended as a limitation, then this needs to be more positively and distinctly claimed. For purposes of examination, the assumed meaning of claim 9 is “The lens of claim 6, wherein the bifocal segment overlaps, in a direction extending between the front and back surfaces of the lens, the multifocal area of the front surface  and wherein an optical power of the bifocal segment combines with an optical power of the multifocal area to provide a combined optical power for the lens that is associated…”. 
With respect to claim 13, applicant is claiming “receiving a lens blank” and “wherein the front surface of the lens blank includes a multifocal area” which renders the claim vague and indefinite. Specifically, a “lens blank” is a term of art for a suitable substrate for producing a lens with the substrate having no optical correction on either surface. The inconsistency between “lens blank” (i.e. no optical correction) and that it already has a “multifocal area” renders the claim vague and indefinite. It is not clear as to what the initial lens is intended to be. For purposes of examination, the assumed meaning throughout the claim of “lens blank” is “semi-finished lens blank”. 
With further respect to claim 13, the claimed “a multifocal area having a prescribed add power segment” and “the applied round segment does not overlap…the add power segment of the multifocal area…” is vague and indefinite. Specifically, “add power” is a term of art that is generally applied to a progressive portion of a progressive surface i.e. the power addition in going from the distance correction portion of the progressive surface to the reading correction portion of the progressive surface. It is therefore not clear if applicant is claiming “the multifocal area as a progressive lens area having a prescribed add power between a distance correction portion and a near correction portion” or if applicant is using the term “add power segment” to merely mean “power segment” i.e. any power providing portion of the multifocal area. The lack of clarity renders the claim vague and indefinite. For purposes of examination, since applicant has not claimed the multifocal area as a progressive power area, the assumed meaning of “prescribed add power segment” is “prescribed power segment” (with the term “add” not being given any patentable weight). 
With respect to claim 15, the claimed “digital surfacing tools employed to the multifocal area to the front surface of the lens blank” is vague and indefinite. This language implies that first a multifocal area is created, then digital surfacing tools are being applied to it. It is not clear if this is the intended meaning or if the intended meaning is that the digital surface tools are being used to create the multifocal area. Furthermore, if the multifocal area is pre-existing, then the lens having such an area would not be a lens blank as claimed. Furthermore, applicant is claiming “to create a semi-finished lens blank” while independent claim 13 is claiming the lens as a “lens blank” (not “semi-finished”). The intended meaning is not clear rendering the claim vague and indefinite. For purposes of examination, the assumed meaning of “lens blank” in claim 13 is “semi-finished lens blank” as per the 112 rejection above. Furthermore, with respect to claim 15, the assumed meaning is “wherein digital surface tools are employed to create the multifocal area to the front surface of a lens blank to create the semi-finished lens blank”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “The Optics of Free-Form Progressive Lenses” (herein “Progressive Lenses) in view of Siebert publication number 2006/0227288. 
For applicant’s information, since the pages of “Progressive Lenses” are not numbered, as referenced below “page 1” is being considered as the first page having the title of the article, the “Release Date” and the “Expiration Date”, “page 2” is the page that starts with “Free-Form Technology” at the top, and subsequent pages as referenced below are then numbered accordingly. 


With respect to claim 1, “Progressive Lenses” discloses the limitations therein including the following: a lens for use with eyeglasses (page 2, first paragraph to page 3, third paragraph); a front surface includes a multifocal area, the multifocal area including a bifocal area or a trifocal area (page 2, third paragraph i.e. “Enhanced semi-finished lenses employ a factory molded progressive surface on the front having at least two focal lengths i.e. bifocal or three focal lengths i.e. tri-focal); a back surface having an enhancing optical power portion (page 2, first through third paragraph i.e. a free-form digital surfaced enhancing power portion on the back surface); the back surface portion having a width and placement location defined by a prescription provided to the wearer (page 3, last paragraph to page 4, second paragraph, page 6, second paragraph to page 8 up to “conclusion”); the back surface portion having an enhanced optical power (page 2, first through third paragraph i.e. a free-form digital surfaced enhancing power portion on the back surface); the back surface including at least a first portion of a first optical power and a second portion of a second and differing optical power, and further including a blending zone between the first and second portions, the blending zone providing a gradual change in optical power from the first optical power of the first optical portion to the second optical power of the second optical portion (the assumed meaning for purposes of examination, page 2, first through third paragraphs, page 7, first paragraph through page 8 up to “conclusion”, the back surface as further including a progressive lens surface with two optical powers and a blending corridor between). 
With respect to claim 1, “Progressive Lenses” discloses as is set forth above including starting off with a lens having a required optical correction on a front surface of the lens, then customized the rear surface of the lens based on the user’s individualized needs, and then using three-dimensional digital surfacing to produce the digitized rear surface of the lens and further discloses that the rear surface can be a multifocal surface as set forth above. “Progressive Lenses”, however, does not specifically disclose the digitally generated rear surfacing portion of the lens as a “round segment” as claimed. Siebert teaches that when producing an individualized eyeglass lens for a user (paragraphs 0007, 0023, 0030-0031) by first staring off with a lens having a required optical correction on the front surface of the lens (paragraph 0026), then customizing the rear surface of the lens based on the user’s individualized needs (paragraphs 0007, 0030-0031), and then three-dimensionally forming a rear surface portion for the individualized needs of the user (paragraphs 0030-0031) that specifically, the customized rear surface can be formed by applying a round segment to the rear surface of the lens for the purpose of providing the additionally required optical correction that is unique to the individual (figs 3A, 4B, paragraphs 0025-0031, with paragraph 0025 disclosing that the round segment can have sub-segments including distance and near sub-segments i.e. a bifocal round segment). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the customized rear surface portion of “Progressive Lenses” in the form of a customized rear surface round bifocal segment since Siebert teaches that when first staring off with a lens having a required optical correction on the front surface of the lens, then customizing the rear surface of the lens based on the user’s individualized needs, and then three-dimensionally forming a rear surface portion for the individualized needs of the user, similar to that of “Progressive Lenses”, that specifically, the customized rear surface can be formed by applying a round segment and particularly a round bifocal segment to the rear surface of the lens for the purpose of providing the additionally required optical correction that is unique to the individual. 
With respect to claim 2, “Progressive Lenses” as modified by Siebert, disclose and teach as is set forth above and “Progressive Lenses” further discloses using digital surfacing tools to apply the individualized rear surface portion to the lens (page 2, first paragraph). Regardless, the examiner takes Judicial Notice that it is well known in the art of digital surfacing to producing digital surfaces of objects, including digitally surfaced lenses, through digital surfacing tools for the purpose of providing a more accurate means of forming the specific surface requirements of the lens. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the digitally surfaced portion of “Progressive Lenses” as being formed through the use of digital surfacing tools, since it is well known in the art of digital surfacing to producing digital surfaces of objects, including digitally surfaced lenses, through digital surfacing tools for the purpose of providing a more accurate means of forming the specific surface requirements of the lens.  
With respect to claim 3, “Progressive Lenses” as modified by Siebert, disclose and teach as is set forth above and “Progressive Lenses” further discloses the rear surface corrective portion overlaps, in a direction extending between the front and back surfaces of the lens, the multifocal area of the front surface (page 2, third and fourth paragraphs); the rear surface power combines with the front surface power to provide a combined power prescribed to a wearer (page 2, third and fourth paragraphs). 
With respect to claims 4-5, Progressive Lenses” and Siebert disclose and teach as is set forth above and “Progressive Lenses” further discloses that the customization of the lenses can take into account the wearing conditions unique to the wearer as well as the uses of the lenses specific to the wearer (page 6, second paragraph through page 8, second paragraph). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the digital surfacing of the lenses as being on the upper area of the back surface or the lower area of the back surface for the purpose of accommodating the wearing conditions and the uses of the lens that are specific to the wearer. 
With respect to claim 6, “Progressive Lenses” discloses the limitations therein including the following: a lens for use with eyeglasses (page 2, first paragraph to page 3, third paragraph); a front surface includes a multifocal area, the multifocal area including a progressive area (page 2, third paragraph i.e. “Enhanced semi-finished lenses employ a factory molded progressive surface on the front”); a back surface having an enhancing optical power portion (page 2, first through third paragraph i.e. a free-form digital surfaced enhancing power portion on the back surface); the back surface portion having a width and placement location defined by a prescription provided to the wearer (page 3, last paragraph to page 4, second paragraph, page 6, second paragraph to page 8 up to “conclusion”); the lens created from a semi-finished lens blank having the multifocal area (page 2, third paragraph); using a digital surface map based on the desired rear surface structure to be applied to the back surface of the semi-finished lens blank (page 2, first through third paragraphs, page 3, second paragraph, page 4, first through third paragraphs, page 6, second and third paragraphs); the generated digital surface map including information specifying the power for the rear surface portion (page 2, first through third paragraphs, page 3, second paragraph, page 4, first through third paragraphs, page 6, second and third paragraphs). Specifically, “Progressive Lenses” discloses that the rear surface is formed as a customized digitally surfaced lens based on the specific uses, needs and requirements of the user and that different sections of the rear surface can be digitally generated differently depending on the individualized uses, needs, and requirements of the individual needs. As such, the rear surface will inherently be generated by using digital surface mapping. Regardless, the examiner takes Judicial Notice that it is well known in the art of digital surfacing to provide a digital ophthalmic surface to a lens through digital surface mapping. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the digital surfacing of “Progressive Lenses” as being formed by digital surface mapping since it is well known in the art of digital surfacing to provide a digital ophthalmic surface to a lens through digital surface mapping for the purpose of providing a digital surface that is produced to accommodate the individual needs of the user.  
With respect to claim 6, “Progressive Lenses” discloses as is set forth above including starting off with a lens having a required optical correction on a front surface of the lens, then customized the rear surface of the lens based on the user’s individualized needs, and then using three-dimensional digital surfacing to produce the digitized rear surface of the lens. “Progressive Lenses”, however, does not specifically disclose the digitally generated rear surfacing portion of the lens as a “round bifocal segment” as claimed. Siebert teaches that when producing an individualized eyeglass lens for a user (paragraphs 0007, 0023, 0030-0031) by first staring off with a lens having a required optical correction on the front surface of the lens (paragraph 0026), then customizing the rear surface of the lens based on the user’s individualized needs (paragraphs 0007, 0030-0031), and then three-dimensionally forming a rear surface portion for the individualized needs of the user (paragraphs 0030-0031) that specifically, the customized rear surface can be formed by applying a round bifocal segment to the rear surface of the lens for the purpose of providing the additionally required optical correction that is unique to the individual (figs 3A, 4B, paragraphs 0025-0031, with paragraph 0025 disclosing that the round segment can have sub-segments including distance and near sub-segments i.e. a bifocal round segment). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the customized rear surface portion of “Progressive Lenses” in the form of a customized rear surface round bifocal segment since Siebert teaches that when first staring off with a lens having a required optical correction on the front surface of the lens, then customizing the rear surface of the lens based on the user’s individualized needs, and then three-dimensionally forming a rear surface portion for the individualized needs of the user, similar to that of “Progressive Lenses”, that specifically, the customized rear surface can be formed by applying a round bifocal segment to the rear surface of the lens for the purpose of providing the additionally required optical correction that is unique to the individual. 
With respect to claim 7, “Progressive Lenses” as modified by Siebert, disclose and teach as is set forth above and “Progressive Lenses” further discloses using digital surfacing tools to apply the individualized rear surface portion to the lens (page 2, first paragraph). Regardless, the examiner takes Judicial Notice that it is well known in the art of digital surfacing to producing digital surfaces of objects, including digitally surfaced lenses, through digital surfacing tools for the purpose of providing a more accurate means of forming the specific surface requirements of the lens. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the digitally surfaced portion of “Progressive Lenses” as being formed through the use of digital surfacing tools, since it is well known in the art of digital surfacing to producing digital surfaces of objects, including digitally surfaced lenses, through digital surfacing tools for the purpose of providing a more accurate means of forming the specific surface requirements of the lens.  
With respect to claim 8, “Progressive Lenses” as modified by Siebert, disclose and teach as is set forth above including disclose the front surface as being a progressive stock lens (page 2, first through third paragraphs) but does not specifically disclose this front surface being formed by digital surfacing tools. However, the examiner takes Judicial Notice that it is well known in the art of digital surfacing to producing digital surfaces of objects, including digitally surfaced lenses, through digital surfacing tools for the purpose of providing a more accurate means of forming the specific surface requirements of the lens. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the front progressive lens surface of “Progressive Lenses” as being formed by using digital surfacing tools for the purpose of providing a more accurate means of forming the specific surface requirements of the lens. 
With respect to claim 9, “Progressive Lenses” as modified by Siebert, disclose and teach as is set forth above and “Progressive Lenses” further discloses the rear surface corrective portion overlaps, in a direction extending between the front and back surfaces of the lens, the multifocal area of the front surface (page 2, third and fourth paragraphs); the rear surface power combines with the front surface power to provide a combined power prescribed to a wearer (page 2, third and fourth paragraphs). 
With respect to claims 10-11, Progressive Lenses” and Siebert disclose and teach as is set forth above and “Progressive Lenses” further discloses that the customization of the lenses can take into account the wearing conditions unique to the wearer as well as the uses of the lenses specific to the wearer (page 6, second paragraph through page 8, second paragraph). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the digital surfacing of the lenses as being on the upper area of the back surface or the lower area of the back surface for the purpose of accommodating the wearing conditions and the uses of the lens that are specific to the wearer. 
Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,634,935 (herein ‘935). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
935 claims the limitations therein including the following: the limitations of claim 1 (935, claim 1 and the lens as claimed in claim 1 of ‘935 has the bifocal segment being formed based on digital surface mapping and, as such, the segment will therefore be specific to the individual and therefore will inherently have the width and placement at least in part based on the user’s prescription);  the limitations of claim 2 (‘935, claim 1); the limitations of claim 3 (‘935, claim 1 and it would be obvious to one of ordinary skill in the art at the time of the effective filing for the front and back surfaces combined power to be based on the user’s prescription). With respect to claims 4 and 5 it would be obvious to one of ordinary skill in the art at the time of the effective filing to apply the bifocal segment to different portions of the back surface depending on the required needs of the user. ‘935 further discloses the limitations of claim 6 (‘935, claim 1 and the lens as claimed in claim 1 of ‘935 has the bifocal segment being formed based on digital surface mapping and, as such, the segment will therefore be specific to the individual and therefore will inherently have the width and placement at least in part based on the user’s prescription); the limitations of claim 7 (‘935, claim 3); the limitations of claim 8 (‘935, claim 6); the limitations of claim 9 (‘935, claim 1 and it would be obvious to one of ordinary skill in the art at the time of the effective filing for the front and back surfaces combined power to be based on the user’s prescription). With respect to claims 10 and 11 it would be obvious to one of ordinary skill in the art at the time of the effective filing to apply the bifocal segment to different portions of the back surface depending on the required needs of the user. ‘935 further discloses the limitations of claim 12 (‘935, claim 1); the limitations of claim 13 (‘935, claim 2); the limitations of claim 14 (‘935, claims 2 and 3); the limitations of claim 15 (‘935, claims 2 and 6). With respect to claims 16 and 17 it would be obvious to one of ordinary skill in the art at the time of the effective filing to apply the bifocal segment to different portions of the back surface depending on the required needs of the user. ‘935 further discloses the limitations of claim 18 (‘935, claims 1 and 2). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 12 and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and overcoming the double patenting rejections set forth above).
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of the claimed lens for use with eyeglasses specifically including, as the distinguishing features in combination with the other limitations, the front surface having a multifocal area, the back surface having a bifocal segment, the bifocal segment having a width and a placement location defined by a prescription of the wearer, the lens created from a semi-finished lens blank using a digital surface map based on a defined round segment to be applied to the back surface, the generated digital surface map including information specifying an optical power for the round segment, the bifocal segment as the round segment and including at least a first portion of a first optical power and a second portion of a second and differing optical power, and further including a blending zone between the first and second portions, the blending zone providing a gradual change in optical power from the first optical power of the first optical portion to the second optical power of the second optical portion, and wherein the digital surface map further includes information defining the blending zone for the round segment, and information specifying a width of the round segment. Specifically, with respect to independent claim 13, none of the prior art either alone or in combination disclose or teach of the claimed lens for eyeglasses, specifically including, as the distinguishing features in combination with the other limitations, receiving a semi-finished lens blank with a front surface including a multifocal area having a prescribed power segment, generating a digital surface map based on a defined round segment to be applied to the back surface, applying the round segment to the back surface based on the generated digital surface map, the applied round segment having a vocational segment providing bifocal optical power, and further wherein the applied round segment does not overlap, in a direction extending between the front and back surfaces of the lens blank, the power segment of the multifocal area on the front surface of the lens. 
Prior Art Citations
	Spratt et al publication number 2011/0261318 is being cited herein to show a lens for eyeglasses that could have been used to reject independent claim 1 and a number of its dependent claims, however, such rejections would have been repetitive. 
	Spratt et al publication number 2011/0261318 together with a teaching reference such as Arrigotti et publication number 2015/0277418 or Rosen et al publication number 2009/0250828 are being cited herein to show additional prior art references that could have been used to reject independent claim 6 and a number of its dependent claims, however, such rejections would have been repetitive. 
	Meschenmoser et al publication number 2015/0153589, Rivera publication number 2003/0048407, and Frieder et al patent number 4,846,913 are being cited herein to show some lenses for eyeglasses having some similar structure to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 13, 2022